DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 7, reference number 504 is not in the specification.  From Figure 8, reference numbers 520, 522, 524 and 526 are not in the specification.  From Figure 9, reference numbers 532 and 542 are not in the specification.  From Figure 10, reference number 550 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1064” has been used to designate both Network Interface and Memory in Figure 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0161], the reference number 1034 is not in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0086], the abbreviation/acronym ADAS is used without providing the full meaning or wording.  The full meaning or wording of an abbreviation/acronym should be provided to clearly identify the term.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: P[011  These reference numbers are not found in Figure 8, but instead are in Figure 10.  The numbers in Figure 8 are 522, 524 and 526.  The reference to the Figure should match the numbers in that Figure.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[015 "Determining the wheel rotation data at 760" to agree with Figure 14.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[01 "the model trainer 1060" to agree with Figure 15.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  In lines 2 and 3, the claim recites "the surface" twice, this should be "the driving surface" to agree with the claim language of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 thru 14 and 18 thru 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rander et al Patent Application Publication Number 2017/0166216 A1.
Regarding claims 1, 14 and 20 Rander et al disclose the claimed computing system, vehicle system 400 (Figure 4 and P[0101]), the claimed vehicle, autonomously operate vehicle 10 (Figure 3) having vehicle system 400 P[0101], and the claimed computer implemented method, a method to implement traction determination on an autonomous vehicle (Figure 6), and a method for operating a vehicle to plan a trajectory based on an expected traction value of the road segment on which the vehicle travels (Figure 8), comprising:

the claimed computer readable media that store instructions executed by the processors to cause the computing system to perform operations, vehicle system 400 can be equipped with memory resources 406 P[0101], “The memory resources 406 can include, for example, memory resources, a read-only memory (ROM), storage device, and cache resources. The memory resources 406 can also include random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processors 404.” P[0104], and “The processors 404 can execute instructions for processing information stored with the main memory 406. The memory resources 406 can also store temporary variables or other intermediate information which can be used during execution of instructions by one or more of the processors 404.” P[0105], the operations comprising:
the claimed detecting a stop associated with a vehicle, “At least one sensor interface receives antilock brake system (“ABS sensor data 105”). The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other physical events of a monitored wheel.” P[0042], drive train sensors and/or wheel sensors can detect wheel slip P[0039], and “Sensor measurements may be made for the vehicle to test, for example, (i) whether the vehicle slid, (ii) the turning radius of the vehicle, and/or (iii) the stopping distance of the vehicle.” P[0140], the sensor measurement of a stopping distance equates 
the claimed initiating a steering action of the vehicle during the stop where the steering action is a movement of at least one tire relative to a driving surface, “the traction information can be utilized in connection with performing vehicle operations, such as propulsion, braking and steering” P[0035], “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory. This may include, for example, which lane on a road the vehicle 10 travels on, or the position the vehicle takes in-lane on the road segment. The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering).” P[0129], and “the vehicle can be instructed to perform a sudden stop or a sudden acceleration on a wet road. Sensor measurements may be made for the vehicle to test, for example, (i) whether the vehicle slid, (ii) the turning radius of the vehicle, and/or (iii) the stopping distance of the vehicle. The measurements may be compared to other vehicles. If the vehicle's response is deficient to the loss of traction, the network service 200, and/or the vehicle 10 may categorize the deficiency (e.g., poor steering or tires).” P[0140];
the claimed obtaining operational data associated with the steering action during the stop of the vehicle, the control system 300 determines a set of motion parameters, the motion parameters may include parameters of a permitted 
the claimed determining a friction associated with the driving surface based on the operational data of the steering action, “the traction determination logic 120 may determine traction information 115 that corresponds to specific traction values, such as traction values that correlate directly to a coefficient of friction for the road surface, as experienced by the vehicle 10” (P[0040] and Figure 1), “The ABS sensor data 105 may directly correlate to a coefficient of friction and/or traction values. Accordingly, the ABS sensor data 105 may be based on data generated from sensors provided with anti-locking mechanisms of the vehicle's brakes. With either the tire sensor logic 112 or brake sensor logic 114, the traction information may correspond to the amount of friction that the vehicle experiences on a road segment that the vehicle travels over.” P[0042], and “the vehicle can be instructed to perform a sudden stop or a sudden acceleration on a wet road. Sensor measurements may be made for the vehicle to test, for example, (i) whether the vehicle slid, (ii) the turning radius of the vehicle, and/or (iii) the stopping distance of the vehicle. The measurements may be compared to other vehicles. If the vehicle's response is deficient to the loss of 
the claimed generating data indicative of the friction associated with the driving surface, “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049], and “the motion planning component 324 can alter its trajectory to (i) avoid the low traction region (e.g., swerve around it, change lanes, position middle of vehicle to pass over region), and (ii) implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer, given the expected traction value” P[0097].
Regarding claim 5 Rander et al disclose the claimed computing system of claim 1 (see above), wherein:
the claimed stop is a future stop associated with the vehicle, “the timing logic 252 can predict loss of traction due to presence of shade or wind in a given road segment” P[0063], “a control system 300 of vehicle 10 may use the traction map 144 to determine an expectation of traction on a given road segment which is in the immediate trajectory of the vehicle 10” P[0049], and “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049]; and

Regarding claim 6 Rander et al disclose the claimed detecting the stop is based on sensor data indicating the stop, “antilock brake system (“ABS”) sensors, drive train sensors and/or wheel sensors which can detect wheel slip” P[0039], “The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other physical events of a monitored wheel.” P[0042], the response actions are determined for anticipated or detected events P[0090], and sensor measurements are made for determining the stopping distance of the vehicle P[0140].
Regarding claim 7 Rander et al disclose the claimed determining data indicative of the friction associated with the driving surface comprises determining whether the friction associated with the driving surface satisfies a threshold, “When the vehicle traverses a given location, and the difference between the expected and direct traction value at that location is above a threshold, the traction map 144 may be updated on the vehicle 10. In some variations, the update component 146 may also determine when 
Regarding claim 8 Rander et al disclose the claimed determining data indicative of a confidence associated with the friction, “In some examples, the network service 200 can implement extrapolation processes in order to obtain an estimation of approximation of the traction value for the lesser traveled road segments (730). In some examples, the extrapolation may be spatial, meaning traction values of nearby locations which are known (such as with a high degree of confidence) are used to estimate traction values of locations with lesser confidence (such as because the locations of lesser confidence are less traveled).” P[0122], and “The network service 200 may identifying a region of the road network for which the traction value is known. The traction value may be known when a confidence associated with the traction value is above a threshold. For example, for a given location in which multiple vehicles made recent traction measurements, the confidence of the traction value may be high, and thus known. If however, the traction value is not updated within a threshold duration of time, the confidence associated with the traction value may fall below the threshold, and the traction value for the region of the road segment may be unknown. Likewise, if the traction value returned by multiple vehicles are not equal, the confidence of the traction value may become less or even unknown.” P[0138].
Regarding claim 9 Rander et al disclose the claimed lowering the confidence based on a time since the operational data was obtained, “For example, for a given 
Regarding claim 10 Rander et al disclose the claimed generating a user notification at the vehicle based on the friction data, “the traction determination system 100 may be implemented on a human driver vehicle to provide the human driver with notifications and advance information regarding the change in the traction of the road. Still further, in some variations, a human driver may maintain a computing device within their vehicle to receive traction map updates from network service 200. The traction map updates may be communicated to the driver via notifications, graphic visualization of the traction map, and advisory messages.” P[0148].
Regarding claim 11 Rander et al disclose the claimed transmitting to one or more remote computing systems a signal of the friction data associated with the driving surface, “the vehicle may transmit the traction information to a network service” P[0020], and “The control system 300 may transmit traction values paired with their respective locations to the network service 200 (640). In some examples, the control system may transmit portions of the traction map 344 which the vehicle determines while on trip.” P[0118].
Regarding claims 12 and 18 Rander et al disclose the claimed computing system of claim 1 (see above) and the claimed vehicle of claim 14 (see above), wherein:

the claimed operations further comprise controlling the autonomous vehicle based on the data indicative of the friction associated with the driving surface, “a control system 300 of vehicle 10 may use the traction map 144 to determine an expectation of traction on a given road segment which is in the immediate trajectory of the vehicle 10” (P[0049] and Figure 3), “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049], a control system 300 is used to autonomously operate vehicle 10 P[0070], and “the control system 300 may also determine traction information, as determined by the vehicle passing over the region of the road segment, to validate and/or correct the expected traction value” P[0096].
Regarding claims 13 and 19 Rander et al disclose the claimed computing system of claim 1 and the claimed vehicle of claim 19 wherein the claimed controlling the autonomous vehicle based on the data indicative of the friction associated with the surface (see above rejection of claims 12 and 18), comprises,
the claimed generating a motion plan based on the data indicative of the friction, or generating a route plan based on the data indicative of the friction, “The control system 300 may use the expected traction value to perform operations, such as planning and/or implementing a trajectory of the vehicle 10 via the motion planning component.” P[0085] (the traction value is determined in part from the friction P[0042]), “The trajectories 325 may also take into account the expected traction values of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 thru 9 and 12 thru 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 thru 10, 15 thru 18 and 20 of copending Application No. 16/131727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the claimed limitations are arranged in different orders and dependencies.  Each claim set, read as a whole, includes the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 2 thru 4 and 15 thru 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 thru 4 and 15 thru 17 would be allowable if the double patenting rejection set forth in this Office action were overcome, and if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662